NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARCELORMITTAL FRANCE AND
ARCELORMITTAL ATLANTIQUE ET LORRAINE,
Plain.tiffs-Appellants,
V.
AK STEEL CORPORATION,
Defendant-Appellee,
AND
SEVERSTAL DEARBORN, INC. AND
WI-IEELING-NISSHIN INC.,
Defendants-Appellees.
2011-1638
Appea1 from the United StateS DiStrict C0urt for the
District of De1aWare in case n0. 10-CV-0050, Judge Sue L.
R0bins0n.
ON MOTION
ORDER

ARCELOR MITTAL» V. AK STEEL CORP 2
Arce1orMitta1 France and Arcel0rMittal At1antique et
L0rraine move without opposition for a 21-day extension
of ti
cc:
s21
me, until May 3, 2012, to file their reply brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted.
FoR THE C0URT
APR 0 5 2012
/S/ J an Horba1y -
Date J an Horba1y
C1erk
n
Constantine L. Trela, Jr., Esq.
Ch1'iSt0Ph@r N- SipeS, ESq- u,s.c0un"r:i)l£i?PE.ALsFon
R1¢hard W. H0f:.fmann, ESq. “*EFEDE“N-°'"°“"
APR 05 2012
.1ANH|JRBALY
CLEBK